Case 5:16-cv-05061-JLV Document 87 Filed 03/25/19 Page 1 of 1 PageID #: 2084




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


CHARLES SCOTT BENSON,                                  CIV. 16-5061-JLV

                   Plaintiff,
                                                    AMENDED JUDGMENT
     vs.

WELLS FARGO BANK, N.A.,

                   Defendant.


      Consistent with the court’s order (Docket 84), it is

      ORDERED, ADJUDGED AND DECREED that judgment is entered

without prejudice in favor of defendant and against plaintiff as to plaintiff’s

Fair Credit Reporting Act claim (Docket 35 at ¶¶ 65-92) only.

      Dated March 25, 2019.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                CHIEF JUDGE
